ORDER
Goldberg, Judge:
This matter is before the court on remand from the United States Court of Appeals for the Federal Circuit (“CAFC”). Pollak Import-Export Corp. v. United States, 13 Fed. Cir. (T) _, _, 52 F.3d 303, 308 (1995). The parties had previously agreed to dispose of this action via a Stipulated Judgment on Agreed Statement of Facts, which the court entered on September 16,1993. The defendant subsequently moved to amend that stipulated judgment. In granting defendant’s motion, this court severed certain of the entries at issue and dismissed them for lack of jurisdiction. Pollak Import-Export Corp. v. United States, 18 CIT 111, 846 F. Supp. 66, 70 (1994). On appeal, the CAFC reversed this court’s modification of the parties’ stipulated judgment, and remanded the matter with instructions that this court reenter the stipulated judgment as originally submitted by the parties and entered by the court. The CAFC’s mandate having been issued on June 2,1995, it is hereby:
Ordered that this court’s February 22,1994 Judgment Order, which modified the Stipulated Judgment on Agreed Statement of Facts entered on September 16, 1993, is vacated; it is further
Ordered that the Clerk of this Court shall reenter the Stipulated Judgment on Agreed Statement of Facts which was originally entered on September 16, 1993; and it is further
Ordered that the appropriate Customs official shall reliquidate the subject entries and make refund in accordance with the Stipulated Judgment on Agreed Statement of Facts which was originally entered on September 16, 1993, plus interest as provided for by law.